Case 0:20-cv-60416-AMC Document 43 Entered on FLSD Docket 11/23/2020 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   In the matter of: Civil Case Transfers to
   District Judge Aileen M. Cannon

   Phelan v. 3M Company et al.,                             Case No: 20-cv-62235
   McKinzey et al v. Geovera Specialty Insurance,          Case No: 20-cv-81859
   Baer's Furniture Co., Inc. v. Comcast Cable,             Case No: 20-cv-61815
   Centre De Recherche v. Digital Smile Design ,            Case No: 20-cv-61596
   TocMail Inc v. Microsoft Corporation,                    Case No: 20-cv-60416
   H Holdings v. Unknown Claimant(s).                       Case No: :20-cv-61784
   Shelly Milgram v. Chase Bank, USA, N.A.,                 Case No: l 9-cv-60929
   Swintelski et al. v. Am. Medial Systems, Inc.,          Case No: 20-cv-60410
   Royal Palm Optical, Inc. v. State Farm Mutual,           Case No: 20-cv-80749
   Gayle v. Navient Solutions, LLC, et al.,                 Case No: 20-cv-60187
   Caplan v. Modern Auto Sales, et al.,                    Case No: l 9-cv-63009
   The Geo Group, Inc., et al. v. Netflix, Inc,            Case No: 20-cv-80847
   Ventron Mgmt. v. Tokio Marine                           Case No: 20-cv-80262
   Just Play v. Fitzmark                                   Case No: 20-cv-80663
   Staten v. The GEO Group                                 Case No: 20-cv-80721
   Limage v. American Security Inc,                        Case No: 20-cv-81213
   Humana Pharmacy Solutions v Michelin                    Case No: 20-cv-81361


                                    ORDER OF REASSIGNMENT

           The above-styled cases have been selected by the Clerk of Court utilizing a random

   selection procedure to insure the fair and impartial reassignment of cases from the undersigned

   District Judge to the newly appointed District Judge Aileen M. Cannon.

           Prior to executing this Order, the undersigned has reviewed the files and has ruled upon

   all pending ripe motions that have not been referred to the paired Magistrate Judge, and which

   are fully briefed, in accordance with the policy established by the Judges of the Southern District

   of Florida (See Internal Operating Procedures, Section 2.05.03 -2.05.04). It is hereby
Case 0:20-cv-60416-AMC Document 43 Entered on FLSD Docket 11/23/2020 Page 2 of 2




             ORDERED that the above-styled actions are hereby REASSIGNED to the calendar ofthe

   Honorable Aileen M. Cannon as of November 23, 2020 for all further proceedings.           It is

   further

             ORDERED that all currently pending hearings set before the undersigned Judge are

   hereby TERMINATED and are to be rescheduled by District Judge Aileen M. Cannon. It is

   further

             ORDERED all deadlines will REMAIN IN EFFECT unless altered by District Judge

   Aileen M. Cannon. It is further

             ORDERED that all papers hereafter filed shall bear the assigned case number followed

   by the initials AMC in lieu of the present initials.

             DONE and ORDERED at Fort Lauderdale, Florida, m chambers this 23 rd day of

    November, 2020.




                                                          United States District Judge



   c: All counsel ofrecord/pro se parties
